This court rendered an opinion and judgment reversing the ruling of the trial court in sustaining the demurrers of the defendants to the petition of the plaintiff. Mortgage Bond Co. of New York v. Trust Company of Georgia, 75 Ga. App. 211
(42 S.E.2d 780). The Supreme Court granted a certiorari and reversed the judgment of this court. 203 Ga. 461
(46 S.E.2d 883). The judgment of reversal originally entered by this court is therefore vacated, and the judgment of the trial court sustaining the demurrers of the defendants to the petition of the plaintiffs is affirmed, in accordance with the ruling of the Supreme Court.
Judgment affirmed. Sutton, C. J., and Felton J.,concur.
                         DECIDED APRIL 10, 1948.